Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on October 08, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 21 were filed.
4.	The drawings filed on 10/08/2021 are accepted by the Examiner.
5.	 Current claims 1 – 21 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 10/08/2021 is acknowledged.
Priority
7.	Acknowledgment is made of applicant’s claimed priority based on a Korean patent application KR-10-2020-0174994, indicating the foreign priority date as December 15, 2020.  Certified copies were filed to the office on 11/22/2021.

Allowable Subject Matter
8.	Claims 1 – 21 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,
	An image sensor read-out circuit (Cho – US 2017/0237914 A1) comprising: a ramp signal generator configured to generate a ramp signal that linearly varies with a constant slope; a bias voltage generator configured to generate a bias voltage based on a power supply voltage, the power supply voltage having a first noise component; and a conversion circuit configured to perform an analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal, the analog signal having a second noise component, wherein the bias voltage generator is configured to adjust an alternating current (AC) component included in the bias voltage so that a magnitude of a third noise component in a reference voltage generated based on the bias voltage and the ramp signal or the third noise component provided from a pixel bias circuit coupled to a column line coupled to the pixel is substantially the same as a magnitude of the second noise component.  Cho teaches an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal; however, Cho fails to tach or to fairly suggest the limitations disclosed in the independent claims 1, 8, 16 and 21. It fails to teach a digital pixel sensor with a bank including a first, second, third or fourth comparators to perform comparison between the respective pixel signal and a reference signal and output the corresponding comparison result signal and a counter connected to each of the comparators and configured to receive all the comparison result signals and latch count code based on each of the comparison result signals. It also fails to teach similar limitations disclosed as part of claims 1, 8, 16 and 21.
Another prior/related art of record teaches a solid-state imaging device (Kono – US 10,652,531 B2 – art from the IDS) comprising: a plurality of pixels arranged to form a matrix including a plurality of columns and a plurality of rows; a plurality of memories provided correspondingly to the plurality of columns, wherein each of the plurality of memories holds, as a digital value, information based on a signal output from the pixel arranged on a corresponding column; an inspection information supply unit that supplies inspection information for failure inspection to the plurality of memories; and an output circuit that outputs information held by the plurality of memories, wherein the output circuit outputs information that is based on signals output from the plurality of pixels on a row-by-row basis, wherein the output circuit outputs the inspection information held in a part of the plurality of memories in a first period corresponding to an output period for one row and outputs the inspection information held in another part of the plurality of memories in a second period, which is different from the first period, corresponding to an output period for one row, and wherein each of the first period and the second period is a period between an output operation of pixel information for one row performed by the output circuit and an output operation of pixel information for another row performed by the output circuit. Kono teaches a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories. Kono as Cho fails to teach or to suggest similar limitations as discussed above for Cho.
	Additionally, the prior/related art of record teaches an image sensor (Lee – US 2016/0366359 A1) comprising: a first analog-to-digital converter configured to convert a first analog pixel signal output from a first pixel in a row into first digital signals; a second analog-to-digital converter configured to convert a second analog pixel signal output from a second pixel in the row into second digital signals; a first output circuit configured to output a first bit value at a first position in the first digital signals in response to a first enable control signal; and a second output circuit configured to output a second bit value at a second position in the second digital signals in response to a second enable control signal, the second position in the second digital signals corresponding to the first position in the first digital signals, wherein the second enable control signal is activated with a delay from the activation of the first enable control signal, wherein the first analog-to-digital converter comprises, a first comparator configured to compare a ramp signal with the first analog pixel signal and generate a first comparison signal; and a first counter configured to count a level transition time of the first comparison signal in response to a clock signal and output the first digital signals, and the first output circuit comprises, a first memory configured to store the first bit value; a first output driver; and a first switch configured to control connection between the first memory and the first output driver in response to the first enable control signal. Even though, Lee teaches some features of the current application such as an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals, Lee fails to tech or to suggest the combination of limitations as disclosed in the independent claims 1, 8, 16 and 21. Le fails to teach “a digital pixel sensor comprising a bank disposed on the pixel array, comprising a first comparator disposed on the plurality of pixels and that compares a first pixel signal output from the first pixel with a reference signal to output a first comparison result signal; a second comparator disposed on a second  pixel  that compares it to a reference signal and output a second comparison result signal; a third comparator connected to a third pixel that outputs a third comparison result signal and a fourth comparator connected to a fourth pixel connected that output a fourth comparison result signal an a counter connected to a plurality of comparators including the first to fourth comparators and configured to receive a plurality of comparison signals including the first result, the second result, the third result and the fourth  comparison result signals an latch count code based on the plurality of comparison results” as disclosed in claim 1 or “a digital pixel sensor including a bank comprising a first comparator that performs analog signal processing on the first pixel data to output a first analog signal; a second comparator to perform digital signal processing on the first analog signal to output a first comparison result signal, or a third comparator to perform the analog signal processing on the second pixel signal to output a second analog signal; a fourth comparator to perform the digital signal processing on the second analog signal  to output a second comparison result signal and a counter configured to latch count code based on the first comparison result signal and the second comparison result signal, wherein the first comparator to the fourth comparator are disposed  in a first direction and the counter is disposed adjacent to the first comparator to the fourth comparator in a second direction interesting the first direction” as disclosed on claim 8 or “an analog digital converter comprising a comparator configured to compare a reference signal with a pixel signal output from a pixel and output a comparison result signal; a count code generator configured to receive a code generation clock signal from a clock signal generator, and output first count code and second count code according to the code generation clock signal; a first memory configured to latch the first count code based on a reset component of the comparison result signal during a first time period; and a second memory configured to latch the second count code based on an image signal component of the comparison result signal during a second time period subsequent to the first time period, wherein during a third time period subsequent to the second time period, the first count code is read from the first memory, and during a fourth time period subsequent to the third time period, the second count code is read from the second memory” as in claim 16 or “a digital pixel sensor comprising: a pixel array including a plurality of pixels; and a bank disposed on the pixel array, the bank comprising: a plurality of comparators disposed on the plurality of pixels and configured to compare each of a plurality of pixel signals output from the plurality of pixels with a reference signal to output a plurality of comparison result signals; and a counter connected to the plurality of comparators, and configured to receive the plurality of comparison result signals and latch count code based on the plurality of comparison result signals” as in claim 21.
	In summary, the prior art teaches an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal or a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories or an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals. However, the prior/related cart of record, either alone or in combination fails to teach the combination of limitations as disclosed in the independent claims 1, 8, 16 and 21 as it follows below.

Regarding Claim 1:
	The combination of Cho with Kono and Lee teach an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal or a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories or an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals. However, it fails to teach or to suggest the combination of limitations as disclosed on claim 1, as indicated below by the underlined portions.
	Cho combined with Kono and Lee fails to explicitly disclose “A digital pixel sensor comprising: a pixel array including a plurality of pixels; and a bank disposed on the pixel array, the bank comprising: a first comparator disposed on a first pixel of the plurality of pixels and configured to compare a first pixel signal output from the first pixel with a reference signal to output a first comparison result signal; a second comparator disposed on a second pixel of the plurality of pixels and configured to compare a second pixel signal output from the second pixel with the reference signal to output a second comparison result signal; a third comparator disposed on a third pixel of the plurality of pixels and configured to compare a third pixel signal output from the third pixel with the reference signal to output a third comparison result signal; a fourth comparator disposed on a fourth pixel and configured to compare a fourth pixel signal output from the fourth pixel with the reference signal to output a fourth comparison result signal; and a counter connected to a plurality of comparators including the first comparator to the fourth comparator, and configured to receive a plurality of comparison signals including the first comparison result signal to the fourth comparison result signal, and latch count code based on the plurality of comparison result signals”. Therefore, as discussed in detail above, claim 1 is allowable over the prior/related art of record.

	In regards to claims 2 – 7: claims 2 – 7 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/relate art of record. On the other hand, they add new limitations to claim 1 that are not taught by the prior/related art either. Therefore, claims 2 – 7 are allowed under the same rationale as claim 1.

Regarding Claim 8:
	The combination of Cho with Kono and Lee teach an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal or a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories or an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals. However, it fails to teach or to suggest the combination of limitations as disclosed on claim 8, as indicated below by the underlined portions.
	Cho combined with Kono and Lee fails to explicitly disclose “A digital pixel sensor comprising: a pixel array including a first pixel configured to output a first pixel signal and a second pixel configured to output a second pixel signal different from the first pixel signal; and a bank disposed on the pixel array, the bank comprising: a first comparator configured to perform analog signal processing on the first pixel signal to output a first analog signal; a second comparator configured to perform digital signal processing on the first analog signal to output a first comparison result signal; a third comparator configured to perform the analog signal processing on the second pixel signal to output a second analog signal; a fourth comparator configured to perform the digital signal processing on the second analog signal to output a second comparison result signal; and a counter configured to latch count code based on the first comparison result signal and the second comparison result signal, wherein the first comparator to the fourth comparator are disposed in a first direction, and the counter is disposed adjacent to the first comparator to the fourth comparator in a second direction intersecting the first direction”. Therefore, as discussed above, claim 8 is allowable over the prior/related art of record.

	Regarding claims 9 – 15: claims 9 – 15 depend directly or indirectly to claim 8 and they require all the limitations of claim 8, which are not taught or suggested by the prior/related art of record. Claims 9 – 15 add new limitations to claim 8 that are not taught or suggested by the prior/related art of record either. Therefore, claims 9 – 15 are allowable over the prior/related art of record under the same rationale as claim 8. 

Regarding Claim 16:
	The combination of Cho with Kono and Lee teach an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal or a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories or an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals. However, it fails to teach or to suggest the combination of limitations as disclosed on claim 16, as indicated below by the underlined portions.
	Cho combined with Kono and Lee fails to explicitly disclose “An analog digital converter comprising: a comparator configured to compare a reference signal with a pixel signal output from a pixel and output a comparison result signal; a count code generator configured to receive a code generation clock signal from a clock signal generator, and output first count code and second count code according to the code generation clock signal; a first memory configured to latch the first count code based on a reset component of the comparison result signal during a first time period; and a second memory configured to latch the second count code based on an image signal component of the comparison result signal during a second time period subsequent to the first time period, wherein during a third time period subsequent to the second time period, the first count code is read from the first memory, and during a fourth time period subsequent to the third time period, the second count code is read from the second memory”. Therefore, as discussed above, claim 16 is allowable over the prior/related art of record.

	Regarding claims 17 – 20: claims 17 – 20 depend directly to claim 16 and they require all the limitations of claim 16, which are not taught by the prior/related art of record. On the other hand, claims 17 – 20 add new limitations to claim 16 that are not taught by the prior/related art either. Therefore, claims 17 – 20 are allowable over the prior/related art of record under the same rationale as claim 16.

 Regarding Claim 21:
	The combination of Cho with Kono and Lee teach an image sensor read-out circuit including a ramp signal generator configured to generate a ramp signal; a bias voltage generator for generating a bias voltage based on a power supply voltage; and a conversion circuit configured to perform analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal or a solid-state imaging device including a plurality of pixel including pixel columns and rows; a plurality of memories corresponding to the plurality of columns, wherein each of the memories hold as a digital value information based on a signal output from the pixel arranged on a corresponding column; and inspection information supply unit that supplies inspection information for failure inspection to the memories and an output circuit that outputs information held by the memories or an image sensor with a first analog-to-digital converter or first ADC that converts the first analog signal output from a first pixel into a digital signal; a second analog-to-digital or  second ADC to convert pixel signal from a second pixel into a second digital value; a first output circuit to output the a first bit value in response to a first enable control signal and a second output circuit to output a second bit value in response to a second enable control signal, wherein the first ADC includes a first comparator that compares a ramp signal with the first analog pixel signal and generate a first comparison signal and a first counter that counts a level of transition time of a first comparison signal in response to a clock signal and an output of the first digital signals. However, it fails to teach or to suggest the combination of limitations as disclosed on claim 21, as indicated below by the underlined portions. 
Cho combined with Kono and Lee fails to explicitly disclose “A digital pixel sensor comprising: a pixel array including a plurality of pixels; and a bank disposed on the pixel array, the bank comprising: a plurality of comparators disposed on the plurality of pixels and configured to compare each of a plurality of pixel signals output from the plurality of pixels with a reference signal to output a plurality of comparison result signals; and a counter connected to the plurality of comparators, and configured to receive the plurality of comparison result signals and latch count code based on the plurality of comparison result signals”. Therefore, as discussed above, claim 21 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. K. Cho et al., US 2017/0237914 A1 – it belongs to the same assignee but it has different inventor. It teaches a read-out circuit of an image sensor, the read-out circuit comprising: a ramp signal generator configured to generate a ramp signal that linearly varies with a constant slope; a bias voltage generator configured to generate a bias voltage based on a power supply voltage, the power supply voltage having a first noise component; and a conversion circuit configured to perform an analog-to-digital conversion on an analog signal from a pixel to generate a digital signal corresponding to the analog signal based on the ramp signal, the analog signal having a second noise component, wherein the bias voltage generator is configured to adjust an alternating current (AC) component included in the bias voltage so that a magnitude of a third noise component in a reference voltage generated based on the bias voltage and the ramp signal or the third noise component provided from a pixel bias circuit coupled to a column line coupled to the pixel is substantially the same as a magnitude of the second noise component.
2. Han Soo Lee et al., US 2016/0366359 A1 – it belongs to the same assignee but to different inventors. It teaches an image sensor comprising: a first analog-to-digital converter configured to convert a first analog pixel signal output from a first pixel in a row into first digital signals; a second analog-to-digital converter configured to convert a second analog pixel signal output from a second pixel in the row into second digital signals; an enable signal generator configured to generate a first enable control signal and a second enable control signal, and control enable timings of the first enable control signal and the second enable control signal in response to a select signal, the enable signal generator configured to enable the first enable control signal and the second enable control signal at a same enable timing in response to the select signal having a first value and at different enable timings in response to the select signal having a second value; a first output circuit configured to output a first bit value at a first position in the first digital signals in response to the first enable control signal; and a second output circuit configured to output a second bit value at a second position in the second digital signals in response to the second enable control signal, the second position in the second digital signals corresponding to the first position in the first digital signals.
3. Hyeokjong Lee et al., US 2020/0374474 A1 – it belongs to the same assignee and different inventor. It teaches an image sensor, comprising: a plurality of phase shift code generators, wherein each of the plurality of phase shift code generators outputs a phase shift code; a test data selection circuit for outputting test data corresponding to a test pattern; a counter for receiving the phase shift code from at least one of the plurality of phase shift code generators, receiving the test data from the test data selection circuit, latching a digital code corresponding to the test pattern using the phase shift code, and outputting the digital code; and a control logic for calculating a data pattern using the digital code and selecting one of the plurality of phase shift code generators in accordance with a result of a comparison between the data pattern and the test pattern.
4. T. Tsai et al., US 2022/0116565 A1 – it teaches a sensor apparatus comprising: a pixel cell configured to generate a voltages, the pixel cell including a photodiode configured to generate charge in response to incoming light, and a charge storage device to convert the charge to a voltage; an integrated circuit configured to: determine a first captured voltage converted by the charge storage device during a first time period; compare the first captured voltage to a threshold voltage value; and in response to determining that the first captured voltage meets or exceeds the threshold voltage value: determine first time data corresponding to the first time period; and prevent the charge storage device from further generating a charge; and an analog-to-digital converter (ADC) configured to generate a digital pixel value based on the first captured voltage, and a memory to store the digital pixel value and the first time data, wherein the integrated circuit comprises a latch, and the photodiode of the pixel cell is coupled to the charge storage device of the pixel cell via the latch.
5. H. Wakabyashi, US 2015/0163402 A1 – it teaches a solid-state imaging device comprising: signal processing circuitry including an AD converter configured to digitize an analog pixel signal read from each pixel of a pixel array unit to a signal line, the signal processing circuitry configured to transfer digitized pixel data at a first speed higher than a frame rate; a memory configured to store the pixel data transferred from the signal processing circuitry; data processing circuitry configured to read pixel data at a second speed higher than the frame rate and lower than the first speed from the memory; and control circuitry configured to, when the pixel data is read from the memory, stop operation of a current source connected with the signal line and operation of at least the AD converter of the signal processing circuitry.
6. X. Luo, US 2018/0359441 A1 – it teaches a readout circuit for generating an image datum to represent an image sensed by a sensing array, comprising: a sample and hold circuit performing a sample and hold operation on at least one output signal from the sensing array to generate a first sample-hold signal and a second sample-hold signal; an analog-digital conversion circuit receiving the first sample-hold signal and the second sample-hold signal and generating a first output datum and a second output datum according to the first sample-hold signal and second sample-hold signal respectively; a first memory bank storing the first output datum; a second memory bank storing the second output datum; and an output circuit, coupled to the first memory bank and the second memory bank, receiving the first output datum and the second output datum, wherein when the readout circuit operates in a first mode, the output circuit outputs the first output datum and the second output datum sequentially to serve as the image datum, and wherein when the readout circuit operates in a second mode, the output obtains difference between the first output datum and second output datum to serve as the image datum.
7. S. Lin et al., US 2012/0113286 A1 – it teaches an analog to digital converter (ADC) comprising: a multi-input comparison unit configured to compare a pixel voltage from an image sensor, a comparison voltage comprising a stepped voltage modified during a coarse mode of operation of the ADC, and a ramp voltage comprising a ramped voltage modified during a fine mode of operation of the ADC, to provide a comparison result signal to indicate whether the comparison voltage combined with the ramp voltage is greater than or less than the pixel voltage; a selection control signal generation unit receiving the comparison result signal and a mode control signal, indicating that the ADC is operating in coarse mode or fine mode, to provide a selection control signal to allow modification of the comparison voltage in the coarse mode and to hold the comparison voltage constant in the fine mode; and a reference voltage selection unit receiving the selection control signal to control modification of the comparison voltage, wherein the multi-input comparison unit is further configured to compare the pixel voltage, the comparison voltage, the ramp voltage, and a ramp initial voltage comprising an initial comparison voltage provided during the coarse mode.
8. G. Kirsch, US 2006/0220939 A1 – it teaches a readout circuit for a CMOS imaging device, comprising: a plurality of analog-to-digital conversion circuits each circuit coupled to a plurality of column lines of a pixel array and a plurality of memory locations for respectively storing digital data representing analog signal values on said column lines, each circuit being respectfully coupled to an associated first column of pixels and an associated second column of pixels in a pixel array; and a ramp signal generator coupled to said plurality of analog-to-digital conversion circuits, said generator providing a common ramp comparison signal to each analog-to-digital conversion circuit, wherein said ramp signal generator is capable of providing a digital code signal corresponding to a level of said ramp comparison signal to said plurality of analog-to-digital conversion circuits.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697